DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 12/03/2021.

Examiner's Statement of reason for Allowance

Claims 1, 2, 4, 7, 10, 13, 14, 16, 19 and 22 renumbered as 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a Condition Handover (CHO) method, applied to a first target network unit, comprising: after determining that a terminal performs a CHO to the first target network unit, sending, to a source network unit, second indication information indicating that the CHO is performed by terminal; receiving a data packet not received by the terminal which is sent by the source network unit; and sending, to the terminal, the data packet not received by the terminal; wherein prior to the sending the source network unit the second Indication information indicating that the CHO is performed by terminal, the method further comprises: receiving a sequence number of a data packet received by the terminal which is sent by the terminal; the sending to the source network unit the second indication information indicating that the CHO is performed by terminal further comprises: sending, to the source network unit, the second indication information indicating that the CHO is performed by terminal and carrying the sequence number.
.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478